Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered. The claims 1, 3-5, 7-13 and 15 have been amended.  Claim 14 has been cancelled. No new claim has been added. Therefore, claims 1, 3-13, 15 and 16 are pending and addressed below.
Previously used art of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) is replaced with Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) and in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a method of transmitting a discovery signal by a first user equipment (UE) in a wireless communication system (FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal)), the method comprising: 
performing synchronization, by the first UE, to a synchronization reference source (There is a need of an extra synchronization operation for which all or some of the UEs served by the neighboring eNB transmit the synchronization signal (hereinafter, referred to as D2DSS) using a certain resource in the discovery resource pool, see [0126]. FIG. 4 is a diagram illustrating transmission of D2D synchronization signal (D2DSS). FIG. 5 is a flowchart illustrating a UE operation according to whether D2DSS is configured. FIG. 9 is a flowchart illustrating discovery signal selection of the UE according to D2DSS transmission. FIG. 10 is directed to the operation of configuring the additional D2D synchronization signal and performing the D2D communication, see [0185]. The UEs 1003 and 1004 are located in the coverage area 1002 so as to perform cellular communication with the eNB 1001 and thus may perform D2D transmission/reception in synchronization with the eNB 1001. Meanwhile, the UEs 1013 and 1014 are located in the coverage area 1012 so as to perform cellular communication with the eNB 1011 and thus may perform D2D transmission/reception in synchronization with the eNB 1011, see [0187]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. These techniques are used for performing synchronization, by the first UE, to a synchronization reference source.); 
receiving, by the first UE, information related to a discovery resource pool (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information, see [0180].); 
selecting, by the first UE, a discovery resource from the discovery resource pool (FIG. 9 at step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection.); and 
transmitting the discovery signal on the discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].),
wherein, based on the first UE and a second UE belonging  (FIG. 2, the area 210 is the coverage of the eNB 211, and the area 220 is the coverage of the eNB 221. Accordingly, the UEs 212, 213, and 214 are synchronized based on the synchronization signal of the eNB 211. Meanwhile, the UEs 222, 223, and 224 are synchronized based on the synchronization signal of the eNB 221, see [0112]. The D2D discovery has to support the discovery operations among the UEs served by different eNBs (i.e. discovery operations of the UEs 212, 213, and 124 to the UEs 222, 223, and 224 or discovery operations of the UEs 222, 223, and 224 to the UEs 212, 213, and 124) as well as the discovery operations among the UEs served by the same eNB (i.e., among the UEs 212, 213, and 214 or among the UEs 222, 223, and 224), see [0112]-[0113]. The missing/crossed out limitations will be discussed in view of Hoang.),
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE.
 However, Hoang discloses, in analogous art, the missing/crossed limitations comprising: (1) based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE (FIG. 4 is a diagram illustrating an example resource allocation for a WTRU. FIG. 5 is a diagram illustrating an example WTRU that performs beam selection in the resource sets assigned to the WTRU. FIG. 14 is an example of a pool configuration. FIG.15 is an example Zone ID configuration. The example 1530 shows the theoretical construction of the diagram based on the variables N and M, where M is the last number counted for the first row and N is the number of rows. The geographical location of WTRUs may be divided into NM zones, or geographical IDs, as shown in FIG. 15…. Accordingly, by using different resources for different zones for the transmission between WTRUs in two different zones, the interference between WTRUs may be reduced. Note, for purposes of this illustration, a zone may have a beam that is transmitted in a North, East, West, or South direction, and each zone may be North, East, West, or South relative to another zone, [0156]. FIG. 16 is a diagram illustrating a transmit pool configuration, where M is equal to N which is equal to 2. North, East, West, and South may be shown at 1610. A zone may be any of the boxes 1612, and the number 1611 in the bottom left corner of the box may be the zone ID. Here, multiple pool design for beam­based transmission may be present. The beam transmission of each WTRU may be divided into four groups from a first group of beams 1601 to the fourth group of beams 1604. The WTRU may be configured to assign each transmit resource pool to one group of beams. Note, that in this configuration, a WTRU in zone 1 uses the group of beams 1602 associated with a specific transmit resource pool so that it does not interfere with a WTRU in zone 2 using a different group of beams 1603 associated with a different transmit pool as they relate to an east and west direction. Further, a WTRU in zone 1 may use the same transmit pool for the group of beams 1601 as zone 2 since this group of beams is in the north south direction and may cause negligible interference as the beams will not theoretically cross paths. The same logic is applied for the choice of the groups of beams for each of the remaining zones 3 and 4 as shown. The transmit pool design in this example may satisfy the aforementioned geographic transmit pool design principles, see [0158]. FIG. 17 is an example pool configuration for the case M is equal to N which is equal to 3, see [0159]. FIG. 18 is a flow chart illustrating an example of a WTRU determining transmit pool(s) based at least in part on configuration information. Initially, a WTRU may have a certain number of transmit beams determined based on the antennae panel configuration. At 1802, for each zone ID, a WTRU may be configured by the network multiple transmission pools for a specified direction (e.g., absolute direction like north, south, etc.) or geographical area (e.g., zone). Each pool may be associated with a set of beam directions using, for example, compass/absolute directions North, East, West, South, or a coordinate system such as GPS coordinates. The WTRU may be notified about the configuration through control signaling, such as system information (SIB) or RRC signaling. At 1804, the WTRU may determine/select beams/directions/beam-width for transmission based on monitoring/measuring/sensing/feedback as discussed further herein. At 1806, the WTRU may determine location/heading information such as the zone ID based on its geo-location and/or the known antenna panel positions. At 1808, the WTRU may select a transmit resource pool for each transmit beam or group of beams based on the network configuration. At 1810, the WTRU may transmit in the selected beams using the resources of the selected transmission resource pool, see [0160]. Referring to the process of FIG. 18, an example implementation may be as follows: a WTRU may have 8 transmit beams ranging from 1 to 8. At 1802, the WTRU may receive the configuration from the network specifying that for zone 1, beams in the North and South direction use pool 1 and beams in East and West direction may use pool 2. At 1804 the WTRU may determine to use beams 1 and 2 because they are directed at target WTRUs. At 1806, using the received network configuration, the WTRU may determine which transmission resource pool to use for each beam group. If the WTRU may determines that it belongs to zone 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, see [0162]. These techniques are used for selecting discovery resource based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hoang in order to make a more effective method by configuring the transmit resource pool configuration which results in a higher system spectrum efficiency since this configuration may result in the reduction of the number of transmit resource pools. For example, for zone's 1, 2, and 3 the group of beams 1706, 1705, and 1704 may be used, respectively, in the East-West axis, thereby ensuring diversity for that axis and minimizing interference, see (Hoang, [00159].).
 Regarding claim 15, Kim teaches a first user equipment (UE) device for transmitting a beam discovery signal in a wireless communication system (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102, see [0101]-[0102]. FIG. 2 shows the inter-eNB D2D discovery operation, see [0111]-[0116]. FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal).), the first UE device comprising:
a transceiver (FIG. 18 item 1810); and 
a processor configured to control the transceiver (FIG. 18 items 1810 and 1820), wherein the processor is configured to: 
perform synchronization to a synchronization reference source (There is a need of an extra synchronization operation for which all or some of the UEs served by the neighboring eNB transmit the synchronization signal (hereinafter, referred to as D2DSS) using a certain resource in the discovery resource pool, see [0126]. FIG. 4 is a diagram illustrating transmission of D2D synchronization signal (D2DSS). FIG. 5 is a flowchart illustrating a UE operation according to whether D2DSS is configured. FIG. 9 is a flowchart illustrating discovery signal selection of the UE according to D2DSS transmission. FIG. 10 is directed to the operation of configuring the additional D2D synchronization signal and performing the D2D communication, see [0185]. The UEs 1003 and 1004 are located in the coverage area 1002 so as to perform cellular communication with the eNB 1001 and thus may perform D2D transmission/reception in synchronization with the eNB 1001. Meanwhile, the UEs 1013 and 1014 are located in the coverage area 1012 so as to perform cellular communication with the eNB 1011 and thus may perform D2D transmission/reception in synchronization with the eNB 1011, see [0187]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. These techniques are used for performing synchronization to a synchronization reference source.); 
receive information related to a discovery resource pool (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information, see [0180].); 
select a discovery resource from the discovery resource pool (FIG. 9 at step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection.); and 
transmit the discovery signal on the discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].),
wherein, based on the first UE and a second UE belonging  (FIG. 2, the area 210 is the coverage of the eNB 211, and the area 220 is the coverage of the eNB 221. Accordingly, the UEs 212, 213, and 214 are synchronized based on the synchronization signal of the eNB 211. Meanwhile, the UEs 222, 223, and 224 are synchronized based on the synchronization signal of the eNB 221, see [0112]. The D2D discovery has to support the discovery operations among the UEs served by different eNBs (i.e. discovery operations of the UEs 212, 213, and 124 to the UEs 222, 223, and 224 or discovery operations of the UEs 222, 223, and 224 to the UEs 212, 213, and 124) as well as the discovery operations among the UEs served by the same eNB (i.e., among the UEs 212, 213, and 214 or among the UEs 222, 223, and 224), see [0112]-[0113]. The missing/crossed out limitations will be discussed in view of Hoang.),
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE.
 However, Hoang discloses, in analogous art, the missing/crossed limitations comprising: (1) based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE (FIG. 4 is a diagram illustrating an example resource allocation for a WTRU. FIG. 5 is a diagram illustrating an example WTRU that performs beam selection in the resource sets assigned to the WTRU. FIG. 14 is an example of a pool configuration. FIG.15 is an example Zone ID configuration. The example 1530 shows the theoretical construction of the diagram based on the variables N and M, where M is the last number counted for the first row and N is the number of rows. The geographical location of WTRUs may be divided into NM zones, or geographical IDs, as shown in FIG. 15…. Accordingly, by using different resources for different zones for the transmission between WTRUs in two different zones, the interference between WTRUs may be reduced. Note, for purposes of this illustration, a zone may have a beam that is transmitted in a North, East, West, or South direction, and each zone may be North, East, West, or South relative to another zone, [0156]. FIG. 16 is a diagram illustrating a transmit pool configuration, where M is equal to N which is equal to 2. North, East, West, and South may be shown at 1610. A zone may be any of the boxes 1612, and the number 1611 in the bottom left corner of the box may be the zone ID. Here, multiple pool design for beam­based transmission may be present. The beam transmission of each WTRU may be divided into four groups from a first group of beams 1601 to the fourth group of beams 1604. The WTRU may be configured to assign each transmit resource pool to one group of beams. Note, that in this configuration, a WTRU in zone 1 uses the group of beams 1602 associated with a specific transmit resource pool so that it does not interfere with a WTRU in zone 2 using a different group of beams 1603 associated with a different transmit pool as they relate to an east and west direction. Further, a WTRU in zone 1 may use the same transmit pool for the group of beams 1601 as zone 2 since this group of beams is in the north south direction and may cause negligible interference as the beams will not theoretically cross paths. The same logic is applied for the choice of the groups of beams for each of the remaining zones 3 and 4 as shown. The transmit pool design in this example may satisfy the aforementioned geographic transmit pool design principles, see [0158]. FIG. 17 is an example pool configuration for the case M is equal to N which is equal to 3, see [0159]. FIG. 18 is a flow chart illustrating an example of a WTRU determining transmit pool(s) based at least in part on configuration information. Initially, a WTRU may have a certain number of transmit beams determined based on the antennae panel configuration. At 1802, for each zone ID, a WTRU may be configured by the network multiple transmission pools for a specified direction (e.g., absolute direction like north, south, etc.) or geographical area (e.g., zone). Each pool may be associated with a set of beam directions using, for example, compass/absolute directions North, East, West, South, or a coordinate system such as GPS coordinates. The WTRU may be notified about the configuration through control signaling, such as system information (SIB) or RRC signaling. At 1804, the WTRU may determine/select beams/directions/beam-width for transmission based on monitoring/measuring/sensing/feedback as discussed further herein. At 1806, the WTRU may determine location/heading information such as the zone ID based on its geo-location and/or the known antenna panel positions. At 1808, the WTRU may select a transmit resource pool for each transmit beam or group of beams based on the network configuration. At 1810, the WTRU may transmit in the selected beams using the resources of the selected transmission resource pool, see [0160]. Referring to the process of FIG. 18, an example implementation may be as follows: a WTRU may have 8 transmit beams ranging from 1 to 8. At 1802, the WTRU may receive the configuration from the network specifying that for zone 1, beams in the North and South direction use pool 1 and beams in East and West direction may use pool 2. At 1804 the WTRU may determine to use beams 1 and 2 because they are directed at target WTRUs. At 1806, using the received network configuration, the WTRU may determine which transmission resource pool to use for each beam group. If the WTRU may determines that it belongs to zone 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, see [0162]. These techniques are used for selecting discovery resource based on the first UE and a second UE belonging to different zones, (i) beam directions for the discovery signal transmission and (ii) an order of the beam directions for the discovery signal transmission are different between the first UE and the second UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hoang in order to make a more effective method by configuring the transmit resource pool configuration which results in a higher system spectrum efficiency since this configuration may result in the reduction of the number of transmit resource pools. For example, for zone's 1, 2, and 3 the group of beams 1706, 1705, and 1704 may be used, respectively, in the East-West axis, thereby ensuring diversity for that axis and minimizing interference, see (Hoang, [00159].).
Regarding claim 3, Kim and Hoang teach all the claim limitations of claim 1 above; and Kim further teaches wherein the selected discovery resource is  (FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes. Thus the UE selects a predetermined size of resource to transmit the discovery signal, [0151]. FIG. 9 at step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182].The missing/crossed out limitations will be discussed in view of Hoang.), and  
wherein to select the discovery resource, the first UE receives signaling specifying the discovery resource from a base station (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information from a eNB. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. If discovery signal resource pool information is received from the eNB, the discovery signal transmission controller 1821 (FIG. 18 UE) may select resource for transmitting the discovery signal based on the discovery resource pool information, see [0270].).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the selected discovery resource is different from a discovery resource selected by a second UE, wherein to select the discovery resource, the first UE selects one discovery resource from among a plurality of discovery resources, and wherein the beam directions for the discovery signal transmission are allocated to the plurality of discovery resources differently for each zone.
However, Hoang discloses, in analogous art, the missing/crossed limitations comprising: (1) the selected discovery resource is different from a discovery resource selected by a second UE, wherein to select the discovery resource, the first UE selects one discovery resource from among a plurality of discovery resources, and wherein the beam directions for the discovery signal transmission are allocated to the plurality of discovery resources differently for each zone (FIG. 4 is a diagram illustrating an example resource allocation for a WTRU. FIG. 5 is a diagram illustrating an example WTRU that performs beam selection in the resource sets assigned to the WTRU. FIG. 14 is an example of a pool configuration. FIG.15 is an example Zone ID configuration.  …. Accordingly, by using different resources for different zones for the transmission between WTRUs in two different zones, the interference between WTRUs may be reduced. Note, for purposes of this illustration, a zone may have a beam that is transmitted in a North, East, West, or South direction, and each zone may be North, East, West, or South relative to another zone, [0156]. FIG. 16 is a diagram illustrating a transmit pool configuration, where Mis equal to N which is equal to 2. North, East, West, and South may be shown at 1610. A zone may be any of the boxes 1612, and the number 1611 in the bottom left corner of the box may be the zone ID, see [0158]. FIG. 17 is an example pool configuration for the case M is equal to N which is equal to 3, see [0159]. FIG. 18 is a flow chart illustrating an example of a WTRU determining transmit pool(s) based at least in part on configuration information. Initially, a WTRU may have a certain number of transmit beams determined based on the antennae panel configuration. At 1802, for each zone ID, a WTRU may be configured by the network multiple transmission pools for a specified direction (e.g., absolute direction like north, south, etc.) or geographical area (e.g., zone). Each pool may be associated with a set of beam directions using, for example, compass/absolute directions North, East, West, South, or a coordinate system such as GPS coordinates. The WTRU may be notified about the configuration through control signaling, such as system information (SIB) or RRC signaling. At 1804, the WTRU may determine/select beams/directions/beam-width for transmission based on monitoring/measuring/sensing/feedback as discussed further herein. At 1806, the WTRU may determine location/heading information such as the zone ID based on its geo-location and/or the known antenna panel positions. At 1808, the WTRU may select a transmit resource pool for each transmit beam or group of beams based on the network configuration. At 1810, the WTRU may transmit in the selected beams using the resources of the selected transmission resource pool, see [0160]. Referring to the process of FIG. 18, an example implementation may be as follows: a WTRU may have 8 transmit beams ranging from 1 to 8. At 1802, the WTRU may receive the configuration from the network specifying that for zone 1, beams in the North and South direction use pool 1 and beams in East and West direction may use pool 2. At 1804 the WTRU may determine to use beams 1 and 2 because they are directed at target WTRUs. At 1806, using the received network configuration, the WTRU may determine which transmission resource pool to use for each beam group. If the WTRU may determines that it belongs to zone 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, then, the WTRU may know that beams 1 to 4 belong to the North and South directions and beams 5 to 8 belong to the East and West directions. Therefore, the WTRU may then determine the transmit pools for beams 1 to 4 to be pool 1 and for beams 5 to 8 to be pool 2 based on the determined zone information and the network configuration. Finally, the WTRU may transmit in beams 1 and 2 using the resources from pool 1, see [0162]. These techniques are used for selecting discovery resource which is different from a discovery resource selected by a second UE, wherein to select the discovery resource, the first UE selects one discovery resource from among a plurality of discovery resources, and wherein the beam directions for the discovery signal transmission are allocated to the plurality of discovery resources differently for each zone).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hoang in order to make a more effective method by configuring the transmit resource pool configuration which results in a higher system spectrum efficiency since this configuration may result in the reduction of the number of transmit resource pools (e.g., from 9 transmit resource pools to 6 transmit resource pools). For example, for zone's 1, 2, and 3 the group of beams 1706, 1705, and 1704 may be used, respectively, in the East-West axis, thereby ensuring diversity for that axis and minimizing interference, see (Hoang, [00159].).
Claim 4, 5, 6, 7, 8, 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”) and further in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”).
Regarding claim 4, Kim and Hoang teach all the claim limitations of claim 1 above; and Kim further teaches wherein the discovery signal is transmitted (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the discovery signal is transmitted in the beam directions according to the beam discovery resource in the order of the beam directions. However, Wu discloses the missing/crossed limitations comprising: (1) the discovery signal is transmitted in the beam directions according to the beam discovery resource in the order of the beam directions (FIG. 4 illustrates a beam discovery resource structure 400 that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover other entities using directional beams 315, a UE 305 is capable of probing in a limited directions at once. Thus, the probing or discovery signal may be repeated multiple times to cover the possible areas where other UEs 305 may be located (e.g., a 360-degree scan), see [0096]-[0097].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 5, Kim and Hoang teach all the claim limitations of claim 1 above; and Kim further teaches wherein the discovery resource includes a plurality of consecutive  resources, wherein the plurality of resources in the beam discovery resource do not overlap with each other in a time domain, and  (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the discovery resource includes a plurality of consecutive resources, wherein the plurality of resources do not overlap with each other in a time domain, and wherein a   transmission direction is allocated to each of the plurality of  resources. However, Wu discloses the missing/crossed limitations comprising: (1wherein the discovery resource includes a plurality of consecutive resources, wherein the plurality of resources do not overlap with each other in a time domain, and wherein a   transmission direction is allocated to each of the plurality of  resources (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover other entities using directional beams 315, a UE 305 is capable of probing in a limited directions at once. Thus, the probing or discovery signal may be repeated multiple times to cover the possible areas where other UEs 305 may be located (e.g., a 360-degree scan). FIG. 4,  a discovery frame 405 may be a set of communication resources (both frequency resources and time resources) that are used for proximity discovery using directional beams 315. A discovery frame 405 may include one or more discovery slots 410. A discovery slot 410 is a set of communication resources (frequency resources and time resources) used to finish a round of beam sweeping in a beam discovery procedure, see [0096]-[0100]. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system, see [0157]-[0165], provisional application see [0155]-[0163].  .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 6, Kim, Wu and Hoang teach all the claim limitations of claim 5 above; and Kim further teaches wherein the first UE and the second UE belong to different zones (In D2D communication technology, a plurality of terminals distributed in a broad area have to exchange information, see [0097]. FIG. 2, the area 210 is the coverage of the eNB 211, and the area 220 is the coverage of the eNB 221. Accordingly, the UEs 212, 213, and 214 are synchronized based on the synchronization signal of the eNB 211. Meanwhile, the UEs 222, 223, and 224 are synchronized based on the synchronization signal of the eNB 221, see [0112]. So, the first and second UEs may belong to different zones.).
Regarding claim 8, Kim, Wu and Hoang teach all the claim limitations of claim 5 above; and Kim further teaches wherein the discovery signal is transmitted on a (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the discovery signal is transmitted on a resource among the plurality of resources in the discovery resource. However, Wu discloses the missing/crossed limitations comprising: (1) the discovery signal is transmitted on a resource among the plurality of resources in the discovery resource (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 13, Kim and Hoang teach all the claim limitations of claim 1 above; and Kim further teaches wherein (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal for inter-eNB D2D communication. Otherwise if only the D2D discovery operation is configured at the eNB as denoted by reference number 1121 of FIG. 11, only the D2DSS is transmitted. At this time, the eNB allocates the resource for D2D discovery separately at an arbitrary period 1104 in the form of D2D discovery source pool as denoted by reference number 1103. In this case, the D2D discovery may be configured to occur sparsely, i.e. at the very long period of unit of second or 10 seconds, as denoted by reference number 1104, see [0191]-[0202]. The missing/crossed out limitations will be discussed in view of Wu.).
 	As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the discovery resource pool is configured with a period determined by a base station depending on a state of the UE. However, Wu discloses the missing/crossed limitations comprising: (1) the discovery resource pool is configured with a period determined by a base station depending on a state of the UE (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 16, Kim and Hoang teach all the claim limitations of claim 15 above; and Kim further teaches wherein the first UE is capable of communicating with at least one of another UE, (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102. The eNB 101 serves the UEs 103 and 104 located in its cell 102. If an eNB serves a UE, this means that it provides a wireless service. The UE 103 performs cellular communication through the UE-eNB link 106, and the UE 104 performs cellular communication through the UE-eNB link 107. In the case that the UEs 103 and 104 support D2D communication, they may perform discovery operation or direct communication operation through the UE-UE link 105 without assistance of the eNB 101 as shown in FIG. 1, see [0101]-[0102]. FIG. 2 shows the inter-eNB D2D discovery operation, see [0111]-[0116]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the first UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network. However, Wu discloses the missing/crossed limitations comprising: (1) wherein the first UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (FIGS. 2, 3 illustrate vehicle-to-everything (V2X) communications systems that support techniques for directional discovery in a millimeter wave communications system. V2X communications systems may also be used by autonomous vehicles (self-driving vehicles) and may provide extra information beyond the reach of the vehicle's existing system, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
 Regarding claim 7, Kim, Wu and Hoang teach all the claim limitations of claim 6 above; and Kim further teaches wherein the transmission direction allocated (FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the transmission direction allocated to each of the plurality of resources in the discovery resource varies for each zone. However, Wu discloses the missing/crossed limitations comprising: (1) the transmission direction allocated to each of the plurality of resources in the discovery resource varies for each zone (FIG. 10 illustrates an example of a discovery frame that supports techniques for directional discovery in a millimeter wave communications system. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. FIG. 8 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. So, the beam transmission direction allocated to each of the plurality of beam resources varies for each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”), Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Kusashima et al. (US 20200245173, henceforth “Kusashima”).
Regarding claim 9, Kim, Hoang and Wu teach all the claim limitations of claim 4 above; and Kim further teaches wherein the beam directions according to the discovery resource are determined FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. FIG. 68 also shows 16 different horizontal and vertical directions, see [0914]-[0915]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam directions according to the discovery resource are determined with respect to cardinal beam directions. However, Kusashima discloses the missing/crossed limitations comprising: (1) the beam directions according to the discovery resource are determined with respect to cardinal beam directions (Types of information regarding a direction include an angle and a reception beam, see [0283]. The format used for the terminal apparatus 2 (FIG. 15)  to feed back to the transmitting station may include information of an angle and a reception beam. The information of an angle may be an absolute cardinal direction or a relative cardinal direction. In the case of the absolute cardinal direction, for example, a predetermined cardinal direction (any of the east, west, south, and north) may be set as 0 degrees. As information of a cardinal direction, the value of the sensors that is built in the terminal apparatus 2 and measures the cardinal direction may be used. In the case of the relative cardinal direction, a predetermined orientation of the terminal apparatus 2 may be set as 0 degrees, and the direction of a serving cell may be set as 0 degrees, see [0285]. Each of FIGS. 17 and 18 is an explanatory diagram illustrating information regarding a direction in which the terminal apparatus 2 makes a report, see [0287]. This technique is sued for determining the directions according to the beam discovery resource with respect to cardinal directions.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Kusashima by reducing resources for transmitting the control channel., see (Kusashima, [0160].).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”), Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”), Kusashima et al. (US 20200245173, henceforth “Kusashima”) and further in view of Futaki (US 20180262887, henceforth “Futaki”).
Regarding claim 10, Kim, Wu, Kusashima and Hoang teach all the claim limitations of claim 9 above; and Kim further teaches wherein the beam directions according to the discovery resource are determined with respect to (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. The missing/crossed out limitations will be discussed in view of Futaki.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam directions according to the discovery resource are determined with respect to a moving direction of the first UE. However, Futaki discloses the missing/crossed limitations comprising: (1) the beam directions according to the discovery resource are determined with respect to a moving direction of the first UE (The V2X support information indicates a radio resource pool to be used by each UE for autonomous resource selection for the V2X service. This radio resource pool may include: a radio resource pool per type of V2X service included in the V2X service (e.g., V2V, V2I, V2P); a radio resource pool per V2X operation mode (e.g., a relay mode, a direct mode) of an RSU serving as a resource; a radio resource pool per V2X service area; a radio resource pool per device type of a UE (e.g., RSU, Vehicle, Pedestrian); or a radio resource pool per pre-configured category (e.g., speed, traveling (or moving) direction, traffic lane). This radio resource pool may be configured for each carrier frequency band on which the V2X service is performed, see [0045].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by providing an apparatus, a method, and a program that contribute to achievement of a procedure for performing provisioning for the V2X service on a radio terminal that intends to use the V2X service, see (Futaki, [0015].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”) and further in view of Xue et al. (US 20150327315, henceforth “Xue”).
Regarding claim 11, Kim and Hoang teach all the claim limitations of claim 1 above; and Kim further teaches wherein the discovery resource is configured(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Xue.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the discovery resource is configured to be hopped in the discovery resource pool. However, Xue discloses the missing/crossed limitations comprising: (1) the discovery resource is configured to be hopped in the discovery resource pool (The D2D discovery method includes receiving, from an eNB, discovery resource pool information and at least one of linkage pattern information on a discovery resource unit (DRU) pair, information on a count of transmission of discovery messages in a unit discovery period, and information on a hopping interval of the DRU pair, obtaining information on a resource allocated for transmission of the discovery messages based on the received at least one information, and transmitting the discovery messages in M discovery periods based on at least one of a rule of DRU hopping and a rule of DRU pair hopping, wherein the DRU hopping is used in each of the M discovery periods, and the DRU pair hopping is used once in the M discovery periods, see [0022]. FIGS. 15A, 15B, 16 and 21 are views illustrating D2D discovery resource hopping method. So, the beam discovery resource is configured to be hopped in the beam discovery resource pool.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Xue by providing a flexible resource allocation method for device discovery in D2D systems to efficiently address problem, see (Xue, [0017].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Hoang et al. (WO 2019160973, US-provisional-application US 62629952 and 62630106, cited for priority date, henceforth “Hoang”), Xue et al. (US 20150327315, henceforth “Xue”) and further in view of Novlan et al. (US 20150092710, henceforth “Novlan”).
Regarding claim 12, Kim, Wu and Xue teach all the claim limitations of claim 11 above; and Kim further teaches wherein the beam discovery resource(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Novlan.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery resource is hopped in a same way as hopping on a control channel. However, Novlan discloses the missing/crossed limitations comprising: (1) the beam discovery resource is hopped in a same way as hopping on a control channel (FIG. 10 illustrates an example time/frequency hopping pattern for two UEs broadcast transmission resources, where a frequency shift and a time shift are applied, see [0106]. TABLE 5 gives an example of time/frequency hopping and mirroring pattern according to the above option 3-3 and option 3-4 for N.sub.RB.sup.Total=12, N.sub.RB.sup.DRB=3, N.sub.DRB=4. For simplicity, only three RBs within the Discovery Resource Blocks (DRBs) are marked with bracketed numbers to indicate the hopping between the two slots, see [0122]. The applicability of frequency/time hopping methods described can be for both control and data channels. In one alternative, the parameters and configurations can be jointly applied. However since control and data reception can be decoupled and require different levels of robustness, different hopping configurations can be applied to both control and data channels, see [0130]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Novlan by efficiently allocating resources and avoiding potential interference issues, see (Novlan, [0070].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464